DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendments to the claims, filed on 6/17/2022, are accepted and appreciated by the examiner. Applicant has amended claims 23, 27, 31, 34, 38, 42 and cancelled claims 33 and 44. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-31, 33-42 and 44 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Yano (US 2008/0244317).
Regarding claim 23: Yano discloses an apparatus for performing an operational test (Yano paragraph 0009), comprising: 
a memory to store instructions (Yano ref 11, paragraph 0037); and 
a processor coupled to the memory (Yano ref 101) to execute the instructions which configure the processor to: 
detect at least one data input operation performed on a device (Yano paragraph 0009); 
record information corresponding to software operations performed by the device based on the at least one data input operation (Yano paragraph 0010 where records are updated); 
identify one or more subprograms associated with the recorded information from among a plurality of subprograms (Yano paragraph 0010 where the function tests are the subprograms); and 
generate an operational test program using the one or more identified subprograms (Yano paragraph 0010)
wherein the processor is further configured to: 
display a list of the one or more identified subprograms (Yano paragraph 0051) to allow a user to edit the list by selectively adding additional subprograms to the list, changing any of the recorded subprograms in the list, or deleting any of the recorded subprograms in the list (Yano 0051 which discloses user inputs paragraph 0101 where the user inputs the classification ratio which is a flow and therefore a list paragraph 0103 where low analyzer which receives user inputs and then retrieves data to make a test routine paragraph 0120 where the operation flow analyzer 570 may also extract operation flows including a specific table chain designated by the user ); and 
execute the operational test using one or more of the subprograms in the edited list (Yano paragraph 0059, 0061, 0103).
Regarding claim 34: Yano discloses a method for performing an operational test, comprising: 
detecting at least one data input operation performed on a device (Yano paragraph 0009); 
recording information corresponding to software operations performed by the device based on the at least one data input operation (Yano paragraph 0010); 
identifying one or more subprograms associated with the recorded information from among a plurality of subprograms (Yano paragraph 0010); and 
generating an operational test program using the one or more identified subprograms (Yano paragraph 0010)
displaying a list of the one or more identified subprograms (Yano paragraph 0051) 
editing the list by selectively adding additional subprograms to the list, changing any of the recorded subprograms in the list, or deleting any of the recorded subprograms in the list (Yano 0051 which discloses user inputs paragraph 0101 where the user inputs the classification ratio which is a flow and therefore a list paragraph 0103 where low analyzer which receives user inputs and then retrieves data to make a test routine paragraph 0120 where the operation flow analyzer 570 may also extract operation flows including a specific table chain designated by the user Fig 7 which also shows an example of a list which would be the flow selected by the user ); and 
executing the operational test using one or more of the subprograms in the edited list (Yano paragraph 0059, 0061, 0103).
Regarding claims 24 and 35: Yano discloses the limitations of claims 23 and 34 as described above. Yano also discloses the processor is further configured to sequentially detect data input operations performed on the device (Yano paragraph 0009-0010 where the use of timestamped data is a form of sequential detection/recoding).
Regarding claims 25 and 36: Yano discloses the limitations of claims 23 and 34 as described above. Yano also discloses the processor is further configured to sequentially record one or more subprograms corresponding to the detected data input operations (Yano paragraph 0009-0010 where the use of timestamped data is a form of sequential detection/recoding).
Regarding claims 26 and 37: Yano discloses the limitations of claims 23 and 34 as described above. Yano also discloses the processor is further configured to set input data to be used by the one or more subprograms used in the operational test (Yano paragraph 0059, 0061 where the user instructions are input data, Yano paragraph 0042 where the description is set by the system and is another input).
Regarding claims 27 and 38: Yano discloses the limitations of claims 26 and 37 as described above. Yano also discloses the processor is further configured to associate input data in a data file with the subprograms used in the operational test (Yano paragraph 0061 where the database interaction is this association).
Regarding claims 28 and 39: Yano discloses the limitations of claims 27 and 38 as described above. Yano also discloses the processor is further configured to: extract the input data from the data file; and provide the extracted input data to the one or more subprograms used in the operational test (Yano paragraph 0010, 0038 where there is flow extraction which is the input data as it is describing each update or input).
Regarding claims 29 and 40: Yano discloses the limitations of claims 23 and 34 as described above. Yano also discloses the processor is further configured to execute an operational test (Yano paragraph 0042, 0092) by selectively performing one or a plurality of actions including adding additional subprograms to the recorded subprograms, changing any of the recorded subprograms, or deleting any of the recorded subprograms (Yano paragraph 0040 where only tests related to extracted flows are performed and therefore it is selective as claimed).
Regarding claims 30 and 41: Yano discloses the limitations of claims 29 and 40 as described above. Yano also discloses the processor is further configured to set input data to be used by the operational test (Yano paragraph 0059, 0061 where the user instructions are input data, Yano paragraph 0042 where the description is set by the system and is another input).
Regarding claims 31 and 42: Yano discloses the limitations of claims 30 and 41 as described above. Yano also discloses the processor is further configured to associate input data with the subprograms used in the operational test (Yano paragraph 0061 where the database interaction is this association).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano in view of Quilter (US 2008/0270841).
Regarding claims 32 and 43: Yano discloses the limitations of claims 23 and 34 as described above. Yano does not explicitly disclose the device comprises a Web site.
Quilter discloses a test case manager, which uses a library of scripts (which are equivalent to the claims subprograms and the functions in the Yano reference) to perform tests on websites (Quilter abstract, paragraph 0296).
It would have been obvious to one of ordinary skill in the art at the time of invention to test websites, such as is done in Quilter, using the invention of Yano in order to evaluate all features of the website (Quilter paragraph 0055, 0006).

Response to Arguments
Applicant's arguments filed 6/17/2022 regarding the 102 rejections have been fully considered but they are not persuasive. As further cited in the rejection above Yano does disclose the user input of flows and classification ratios which are a form of list used in test generation and execution. Therefore, the selection of a flow is a user selected list and the 102 rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the art cited in the parent application (US 16/410185) as well as the attached PTO 892. The Examiner specifically points to US patent 6775824 which further discloses an example of a user selected list (See col 16 line 37-44 and col 23 line 60-col 24 line 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896